




Exhibit 10.1




FIFTH AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
December 1, 2012, by and between RENTRAK CORPORATION, an Oregon corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 1, 2008, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1 (a) is hereby amended by deleting "December 1, 2013" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "December 1, 2014," with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of
December 1, 2012 (which promissory note shall replace and be deemed the Line of
Credit Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.


2.    Section 1.2 (a) is hereby deleted in its entirety, and the following
substituted therefor:


"(a)    Interest. The outstanding principal balance of each credit subject
hereto shall bear interest at the rate of interest set forth in each promissory
note or other instrument or document executed in connection therewith.”


3.    Section 1.2 (c) is hereby deleted in its entirety, and the following
substituted therefor:


"(c)    Unused Commitment Fee. Borrower shall pay to Bank a fee equal to (a) ten
hundredths percent (0.10%), for calendar quarter ending December 31, 2012 and
(b) one fifth percent (0.20%), commencing calendar quarter ending March 31, 2013
and each calendar quarter thereafter, per annum (computed on the basis of a
360-day year, actual days elapsed) on the average daily unused amount of the
Line of Credit, which fee shall be calculated on a quarterly basis by Bank and
shall be due and payable by Borrower in arrears within thirty (30) days after
each billing is sent by Bank.”


4.    Section 4.3 (c) shall be renumbered as 4.3 (d).


5.    The following is hereby added to the Credit Agreement as Section 4.3 (c):


"(c)    not later than 30 days after and as of the end of each fiscal quarter,
an aged listing of accounts receivable;”


6.    Section 4.9 is hereby deleted in its entirety, and the following
substituted therefor:


" SECTION 4.9.    FINANCIAL CONDITION. Maintain Borrower's financial condition
as follows using generally accepted accounting principles consistently applied
and used consistently with prior practices (except to the extent modified by the
definitions herein):


(a)Total Liabilities divided by Tangible Net Worth not greater than 1.50 to 1.0
determined at each fiscal quarter end, with “Total Liabilities” defined as the
aggregate of current liabilities and non-current liabilities less subordinated
debt, and with “Tangible Net Worth” defined as the aggregate of total
stockholders' equity plus subordinated debt less any intangible assets and less
any loans or advances to, or investments in, any related entities or
individuals.






--------------------------------------------------------------------------------




(b)Net income after taxes not less than $1.00 (allowing for the add-back of
non-cash stock based compensation in an aggregate amount no greater than
$8,000,000.00) on an annual basis, determined as of each fiscal year end,
commencing March 31, 2014 and each fiscal year thereafter.


(c)Net loss not greater than $3,500,000.00 (allowing for the add-back of
non-cash stock based compensation in an aggregate amount no greater than
$7,000,000.00 and the DISH Network charge of $15,864,000.00) on an annual basis,
determined as of fiscal year end March 31, 2013.


(d)Pre-tax net loss not greater than $2,500,000.00 (allowing for the add-back of
non-cash stock based compensation) on a year-to date basis, determined as of
each fiscal quarter end, commencing June 30, 2013 and each June 30, September 30
and December 31 thereafter.”


7.    Section 4.11 is hereby deleted in its entirety, and the following
substituted therefor:


"SECTION  4.11. LIQUIDITY RESERVE. Maintain reserves of Unencumbered Liquid
Assets with Bank and/or an affiliate of Bank with an aggregate fair market value
not at any time less than three (3) times the quarterly pre-tax net loss
(allowing for the add-back of non-cash stock based compensation) on a
year-to-date basis, determined as of each fiscal quarter end, commencing on June
30, 2013 and each fiscal quarter end thereafter, as determined by Bank following
receipt of the financial statements required hereunder. As used herein,
“Unencumbered Liquid Assets” shall mean cash, cash equivalents and/or publicly
traded/quoted marketable securities acceptable to Bank in its sole discretion,
free of any lien or other encumbrance other than a lien in favor of Bank
(provided that any liquid assets subject to a lien in favor of Bank may only be
included to the extent that such assets are not necessary, on any date of
determination, to meet any minimum collateral value requirement of the
obligations secured thereby). Retirement account assets held in a fiduciary
capacity by Borrower shall not qualify as Unencumbered Liquid Assets."


8.    The following is hereby added to the Credit Agreement as Section 4.12:
    
“SECTION  4.12. ASSET COVERAGE. Maintain the value of Borrower's eligible
accounts receivable and cash balances such that the aggregate of (a)
seventy-five percent (75%) of the value of Borrower's eligible accounts
receivable; plus (b) Borrower's cash balances, is equal to or greater than the
total amount of commitment under the Line of Credit as measured and determined
at each fiscal quarter end. As used herein, "eligible accounts receivable" shall
consist solely of trade accounts created in the ordinary course of Borrower's
business, upon which Borrower's right to receive payment is absolute and not
contingent upon the fulfillment of any condition whatsoever, and in which Bank
has a perfected security interest of first priority, and shall not include:


(i)    any account which represents an obligation of any state or municipal
government or of the United States government or any political subdivision
thereof (except accounts which represent obligations of the United States
government and for which the assignment provisions of the Federal Assignment of
Claims Act, as amended or recodified from time to time, have been complied with
to Bank's satisfaction);


(ii)    any account which represents an obligation of an account debtor located
in a foreign country other than an account debtor located in a Canadian province
or territory, so long as, in Bank's determination, such Canadian jurisdiction
recognizes Bank's first priority security interest in and right to collect such
account as a consequence of any security agreements and UCC filings in favor of
Bank;


(iii)    any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower.”


9.    Article V is hereby deleted in its entirety, and the following substituted
therefor:


" ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:






--------------------------------------------------------------------------------




SECTION 5.1.    USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, and (b) any
other liabilities of Borrower existing as of, and disclosed to Bank prior to,
the date hereof.


SECTION 5.3.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity provided that Borrower may merge into or
consolidate with another entity if (a) Borrower is the surviving entity, (b) no
breach of this Agreement or any other Loan Documents exists after such merger or
consolidation, and (c) the other entity is engaged in a line of business
reasonably similar or related to Borrower's current line(s) of business; make
any substantial change in the nature of Borrower's business as conducted as of
the date hereof; acquire all or substantially all of the assets of any other
entity unless such assets are used in a line of business reasonably similar or
related to Borrower's current line(s) of business; nor sell, lease, transfer or
otherwise dispose of all or a substantial or material portion of Borrower's
assets except in the ordinary course of its business.


SECTION 5.4.    GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.


SECTION 5.5.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except (a) any of the foregoing existing as
of, and disclosed to Bank prior to, the date hereof, and (b) advances to
employees in the ordinary course of Borrower's business in amounts not to exceed
an aggregate of $25,000.00 outstanding at fiscal quarter end.


SECTION 5.6.    DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash or any other property on Borrower's stock now or
hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire any
shares of any class of Borrower's stock now or hereafter outstanding, except
dividends paid by Borrower solely in equity interest issued by Borrower.


SECTION 5.7.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except any of the foregoing in favor of Bank or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof.”


10.    Section 6.1 (d), (e) and (f) are hereby deleted in their entirety, and
the following substituted therefor:


“(d)    Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which Borrower, any guarantor
hereunder or any general partner or joint venturer in Borrower if a partnership
or joint venture (with each such guarantor, general partner and/or joint
venturer referred to herein as a "Third Party Obligor") has incurred any debt or
other liability to any person or entity, including Bank; provided, however, that
with respect to a default under any obligation to any person or entity other
than Bank or an affiliate of Bank, the amount of such obligation exceeds
$100,000.00 in the aggregate for all such defaults by Borrower and each Third
Party Obligor combined.


(e)    The filing of a notice of judgment lien against Borrower or any Third
Party Obligor; or the recording of any abstract of judgment against Borrower or
any Third Party Obligor in any county in which Borrower or such Third Party
Obligor has an interest in real property; or the service of a notice of levy
and/or of a writ of attachment or execution, or other like process, against the
assets of Borrower or any Third Party Obligor; or the entry of a judgment
against Borrower or any Third Party Obligor; provided, with respect to each of
the foregoing, that the amount involved exceeds $100,000.00.


(f)    Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time ("Bankruptcy Code"), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to




--------------------------------------------------------------------------------




bankruptcy, reorganization or other relief for debtors is filed or commenced
against Borrower or any Third Party Obligor and such involuntary petition or
proceeding continues undismissed, not stayed or not vacated more than sixty (60)
days following the date of its filing, or Borrower or any Third Party Obligor
shall file an answer admitting the jurisdiction of the court and the material
allegations of any involuntary petition; or Borrower or any Third Party Obligor
shall be adjudicated a bankrupt, or an order for relief shall be entered against
Borrower or any Third Party Obligor by any court of competent jurisdiction under
the Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors.”


11.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


12.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


 
RENTRAK CORPORATION
 
 
WELLS FARGO BANK,
 
 
 
 
  NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ David I Chemerow
 
By:
/s/ Victoria K. Dunn
 
David I. Chemerow, CFO, COO, and Secretary
 
 
Victoria K. Dunn, Vice President





